

115 HCON 47 IH: Expressing the sense of Congress that until the conclusion of the FBI’s criminal and counterintelligence investigations into the nature of the Russian connection to the Trump campaign, the Trump Administration is acting under a “gray cloud” of the appearance of a conflict of interest, and, as such, should refrain from taking any actions or making any changes to United States policy that could be seen as benefitting President Putin or his inner circle.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 47IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Swalwell of California (for himself and Mr. Engel) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that until the conclusion of the FBI’s criminal and
			 counterintelligence investigations into the nature of the Russian
			 connection to the Trump campaign, the Trump Administration is acting under
			 a gray cloud of the appearance of a conflict of interest, and, as such, should refrain from taking any actions
			 or making any changes to United States policy that could be seen as
			 benefitting President Putin or his inner circle.
	
 Whereas the Russian Federation has been a longstanding adversary of the United States; Whereas the Director of the Federal Bureau of Investigation (FBI), James Comey, and the Director of the National Security Agency, Michael Rogers, testified at a March 20, 2017, hearing of the House Permanent Select Committee on Intelligence (in this resolution referred to as the HPSCI Hearing) that the Russian Federation is a foreign adversary of the United States and should be treated as such in all interactions with United States officials;
 Whereas the Russian Federation has an institutionalized opposition to human rights, democracy, and the sovereignty of its neighbors, exhibited most recently in its 2014 invasion of Crimea, its support for troops that shot down a Malaysian Airlines passenger jet, its state-sponsored suppression of an independent media, and its support for Syrian dictator Bashar al-Assad;
 Whereas 17 United States intelligence agencies jointly concluded in a January 2017 public report (IC report) that Russian President Vladimir Putin personally ordered a campaign to interfere in the 2016 United States elections in order to harm former Secretary of State Hillary Clinton’s chances of winning with a preference toward candidate Donald Trump;
 Whereas the Russian Federation’s attack on the 2016 United States elections was multi-faceted, and included the hacking and dissemination of the contents of electronic systems of the Democratic National Committee and the Democratic Congressional Campaign Committee and its emails, the hacking and dissemination of the e-mails of Secretary Clinton’s campaign chairman, the probing of voter databases in Florida, Illinois, and, Arizona, the dissemination of fake news through paid social media trolls, and using its state broadcasting station—directly tied to Russia’s intelligence services—RT, to attack Secretary Clinton and support Donald Trump;
 Whereas the IC report concluded that the Russian Federation will undoubtedly attempt to meddle in and influence future United States elections and elections of United States allies;
 Whereas despite the Russian Federation’s status as an adversary and its attack on our democracy, Trump campaign officials and members of the Trump Administration have established or maintained well known and publicly documented ties with people close to President Putin;
 Whereas such ties include— (1)Attorney General Jeff Sessions, who provided misleading testimony for his Senate confirmation hearings with respect to at least twice meeting with Russia’s Ambassador to the United States, Sergey Kislyak, in 2016;
 (2)former Assistant to the President for National Security, Michael Flynn, who was compelled to resign just weeks into his tenure because he misled Vice President Mike Pence about his conversations with Ambassador Kislyak, and who also failed to disclose a $33,750 payment from RT, for a speech in Moscow in 2015, and a $11,250 payment from Kaspersky Lab, a company suspected of having ties with the Russian intelligence services and later caught up in a Russian espionage investigation, for a speech in 2015;
 (3)Trump campaign chairman Paul Manafort, who received over $12,000,000 from former pro-Russian Ukrainian President Viktor Yanukovych in his work as a political consultant in Kiev, and who reportedly signed a $10,000,000 annual contract with Russian business magnate and Putin ally, Oleg Depripaska, saying he would influence American politics, business, and news, in a pro-Russia manner;
 (4)Trump campaign national security advisor J.D. Gordon, who directly advocated for a change in the 2016 Republican Party platform to include more pro-Russia and less pro-Ukraine policies, and who met with Ambassador Kislyak, telling him he would like to improve United States-Russia relations;
 (5)Trump campaign senior foreign policy advisor Carter Page, who has ties to Gazprom, the Russian Federation’s state-owned gas company, made a speech in Moscow critical of United States foreign policy while a Trump campaign advisor, and met with Ambassador Kislyak at the 2016 Republican National Convention while serving as campaign advisor;
 (6)Trump campaign advisor Roger Stone, who had back-channel discussions with Julian Assange, the WikiLeaks founder, and had exchanges with hacker Guccifer 2.0, a known front for Russian intelligence, both of whom released documents damaging to Secretary Clinton and her presidential campaign; and
 (7)Secretary of State Rex Tillerson, who has met a number of times with President Putin and was awarded Russia’s Order of Friendship in 2013, the highest state honor for a foreigner;
 Whereas, despite being presented with clear and convincing evidence of atrocities committed by the Government of the Russian Federation and its President, President Trump has not only refused to criticize them, but has gone so far as to praise President Putin and his government, and furthermore, President Trump has been exceedingly willing to criticize or offend some of our closest allies, including the United Kingdom, Australia, Canada, Germany, and Mexico;
 Whereas President Trump, his campaign officials, and some of his cabinet members have openly criticized the North Atlantic Treaty Organization (NATO), its usefulness, and its future, and this open criticism of NATO only helps Russia by seeming to call into question NATO’s power, influence, and ability to counter the Russian Federation strategically and militarily;
 Whereas NATO is one of our oldest and strongest military alliances that was created to counter the former Soviet Union’s aggression, and, more recently, provides a needed deterrent capability against an increasingly belligerent Russia;
 Whereas the Russian Federation has increased militarization in the region in the last few years, and the prime target of this aggression is our European allies, and NATO is a critical defense against this type of military aggression;
 Whereas the Russian Federation has increasingly used cyberwarfare as a weapon against democracies and democratic institutions, including in Estonia in 2007, Lithuania in 2008, Ukraine in 2014, Germany in 2015, and the United States in 2016;
 Whereas in response to the Russian Federation’s invasion of Ukraine, the United States, in close coordination with its European partners, imposed a series of escalating rounds of sanctions on business transactions in the United States with respect to both Russian individuals and Russian companies, and in addition through travel bans;
 Whereas in response to the Russian Federation’s interference in the 2016 United States elections, the United States issued sanctions against Russian intelligence agents and entities, expelled 35 Russian personnel registered with the Russian diplomatic mission in the United States and listed them as persona non grata, and shut down two Russian compounds in Maryland and New York alleged to have been used for intelligence activities;
 Whereas the FBI generally does not publicize ongoing investigations, except in extraordinary circumstances in which it believes it is in the public interest, and FBI Director Comey testified at the HPSCI Hearing, This is one of those circumstances;
 Whereas Director Comey further testified that the FBI is investigating the Russian government’s efforts to interfere in the 2016 presidential election; Whereas Director Comey further testified that the FBI’s criminal and counterintelligence investigations include investigating the nature of any links between individuals associated with the Trump campaign and the Russian government, and whether there was any coordination between the campaign and Russia’s efforts;
 Whereas coordination between a foreign adversary and members of a United States presidential campaign during the adversary’s attack on our democracy would be an unprecedented assault on the government and democratic process of the United States; and
 Whereas the extensive ties between President Trump’s campaign and Administration with President Putin’s government and associated individuals, President Trump’s statements and those of his Administration toward President Putin and his government about defense policy as it relates to the Russian Federation, and the ongoing criminal and counterintelligence investigations by the FBI, raise enough serious questions about the intent and influence behind any policy decisions the President or his Administration may make with respect to President Putin and the Government of the Russian Federation or otherwise affecting them: Now, therefore, be it
	
 That it is the sense of Congress that— (1)President Trump, his family, his business associates, his campaign associates, and members of his Administration should cooperate fully with all investigations undertaken which examine the Russian Federation’s attack on our democracy during the 2016 United States elections, ties between officials with President Trump’s campaign and the Russian Federation, and possible coordination between these officials and the Russian Federation as part of its attack;
 (2)until the conclusion of the FBI’s criminal and counterintelligence investigations into the nature of the Russian connection to the Trump campaign, the Trump Administration is acting under a gray cloud of the appearance of a conflict of interest, and, as such, should refrain from taking any actions or making any changes to United States policy that could be seen as benefitting President Putin or his inner circle; and
 (3)the appearance of any conflict of interest concerning a well-resourced, committed, and dangerous foreign adversary and the institutions of United States Government primarily responsible for national defense and the conduct of foreign policy weakens our national security and erodes confidence between the United States and our allies.
			